Citation Nr: 0331410	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C status post liver 
transplant, claimed as due to VA hospitalization in March 
1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1956.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a March 2002 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida regional office (RO). 


REMAND

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for hepatitis C 
status post liver transplant, claimed as due to VA 
hospitalization in March 1992.

The Board notes that the veteran was admitted to Northport VA 
Medical Center from March 24, 1992 to March 26, 1992 for 
purposes of undergoing a fistulectomy and hemorrhoidectomy.  
However, the discharge summary is the only medical record 
relating to that hospitalization currently associated with 
the claims folder.  None of the relevant surgical reports or 
nursing notes are presently associated with the claims 
folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2. The RO should also obtain the complete 
hospital folder for the veteran from 
Northport VA Medical Center pertaining to 
his admission there from March 24, 1992 
to March 26, 1992.  The materials 
retrieved should include all available 
treatment records, including any 
operation reports, progress reports and 
nursing notes relating to the veteran's 
fistulectomy and hemorrhoidectomy 
undergone on March 25, 1992.  

3.  Following the above, the RO should re-
adjudicate the veteran's claim and if it 
remains denied, a supplemental statement of 
the case should be issued and the veteran 
provided with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

